Determination of respondent Police Commissioner dated September 26, 1988, which dismissed petitioner as a police officer, unanimously confirmed, petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this court by order of Sup Ct, NY County, Beverly Cohen, J., entered Mar. 30, 1989) dismissed, without costs and disbursements.
There was substantial evidence to support the finding of misconduct since petitioner admitted that he lied while under oath at a judicial proceeding regarding a suppression hearing to determine the reasonableness of the arresting officer’s conduct, and knowingly filed a false statement with the Department to obtain a merit award based upon that arrest (see, Matter of Berenhaus v Ward, 70 NY2d 436). Neither is the penalty of dismissal so disproportionate to the offense as to be shocking to one’s sense of fairness. (See, Matter of Pell v Board of Educ., 34 NY2d 222.) Concur—Kupferman, J. P., Sullivan, Ross, Carro and Kassal, JJ.